CROSS, Judge,
dissenting:
I respectfully dissent.
The record is insufficient for lack of a transcript to determine whether the trial court refused petitioners a hearing and summarily denied their petition for adoption. It is the responsibility and duty of an appellant to provide the reviewing court with a record sufficient to review matters assigned as error. Johnson v. Town of Eatonville, 203 So.2d 664 (Fla. 4th DCA 1967). In the instant case, the appellant has failed to provide a sufficient record. Accordingly, I would affirm.